Title: 13th.
From: Adams, John Quincy
To: 


       This morning, immediately after prayers, the president informed us that the vacation would begin at present, and be for 8 weeks, and hinted that the spring vacation, might on that account be omitted. As I thought I should be able to study much more conveniently here than any where else; I obtained leave to remain in town. Bridge proposes staying likewise, and we shall live together. In the afternoon we went down to Professor Wigglesworth’s; found Miss Ellery just going home; I went with her, and pass’d half an hour at the judge’s. Bridge engaged for us both to board at Mr. Wigglesworth’s. Spent the evening at Mr. Pearson’s.
       
       
      